Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 4, 2019

                                      No. 04-19-00068-CR

                                   Victor Manuel PALOMO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2009CRN001115-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due July 31, 2019. On August 9, 2019, appellant’s
counsel, Angela Moore, filed a letter, indicating she was originally retained as counsel to
represent appellant but intended to be appointed as counsel due to the family’s inability to pay
her fee. On August 19, 2019, we abated this appeal to the trial court and ordered the trial court
to conduct a hearing by September 18, 2019 to determine whether appellant is indigent and if so,
to appoint counsel. In response to our order, the trial court held a hearing, found appellant to be
indigent, and appointed Ms. Moore as appellate counsel. On September 20, 2019, we lifted the
abatement, reinstated the appellate deadlines, and ordered Ms. Moore to file a brief by October
21, 2019. We further advised that additional requests for extensions of time would be strictly
reviewed.

        On October 25, 2019, Ms. Moore filed a motion, requesting an additional thirty days to
file the appellant’s brief. After consideration, we GRANT appellant’s request and ORDER
appellant to file her brief by November 20, 2019. No further extensions will be considered
absent extraordinary circumstances.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court